Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 16, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158512(23)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  JSR FUNDING, LLC,                                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 158512
  v                                                                 COA: 344681
                                                                    Oakland CC: 2018-163107-AV
  KRISTINA AVANT,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of motion for reconsideration is considered, and the motion is
  DISMISSED without fees or costs to any party.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 16, 2019

                                                                               Clerk